Citation Nr: 1641524	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the cervical spine. 

2. Entitlement to service connection for left hip arthritis, including on a secondary basis.  

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to May 1980.    This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for degenerative joint disease of the cervical spine, left hip arthritis, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for a left knee condition; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the July 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee condition.


CONCLUSIONS OF LAW

1.  The July 2008 decision denying service connection for a left knee condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a left knee condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In July 2008, the RO denied the Veteran's claim for entitlement to service connection for a left knee condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veterans service treatment records show the Veteran was treated for a sore left knee during service.  In March 2008, the Veteran underwent a VA examination.  The Veteran reported having a knee condition for the prior 30 years.  The examiner concluded there was no pathology to render a diagnosis for the left knee.   

In its July 2008 denial, the RO indicated as there was no evidence of a current condition, service connection must be denied.    

The evidence received since the July 2008 denial includes VA treatment records with references to degenerative arthritis of the left knee.  According to a September 2008 entry, x-rays were taken then that revealed an old healed bone infarct at the distal shaft, and the Veteran reported a knee injury in January 1977.  


In February 2010, the Veteran submitted a request to reopen the previously denied claim of service connection for a left knee condition, and asserted that he has a current knee condition, and wears a knee brace.  In October 2010 the RO denied reopening the Veteran's claim for service connection for a left knee condition.  

In a September 2011 record from the VAMC, the Veteran was assessed with having chronic left knee patellar tendonitis.  He complained of knee pain, soreness and constant achiness.  He reported his symptoms are relieved by use of a heating pad and medications, and are aggravated by prolonged walking, or standing.  In October 2011, the Veteran complained of left knee pain, and was assessed with having an antalgic gait pattern.  He received intra-articular injections, that worked for approximately two months.   

The evidence of record shows a current disability.    

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Accordingly, for the aforementioned reasons, as the new evidence relates to the basis for the prior denial, (evidence of a current condition), raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted. 


ORDER

The application to reopen the claim for service connection for a left knee condition is granted.


REMAND

The Veteran asserts that service connection for left knee condition, and service connection for degenerative joint disease of the cervical spine is warranted.  The Veteran asserts that service connection for left hip arthritis, is warranted as secondary to his left knee condition. 

I. Cervical Spine 

A MRI was taken of the cervical spine in September 2010.  The finding was moderate to marked right C4-C5, and left C3-4 facet arthrosis noted with mild osseous foraminal stenosis suspected at both levels.  

In September 2010 the Veteran underwent a VA examination.  The Veteran's range of motion was flexion to 45 degrees, extension to 35 degrees, right lateral flexion to 25 degrees, left lateral flexion to 40 degrees, right rotation to 65 degrees, and left rotation to 70 degrees.  There was pain at each end of motion.  The joint function of the spine was not additionally limited by the following after repetitive use, pain, fatigue, weakness, lack of endurance and incoordination.  The Veteran complained of pain.  The examiner evaluated the Veteran's thoracolumbar spine.  The examiner provided an opinion with regard to whether or not back arthritis is related to service.  The examiner concluded that it was at least as likely as not that the Veteran's back condition is related to the treatment of a back condition in service.  The service treatment records show the Veteran was treated for a back condition in service.  The examiner went on to state that this condition over time could progress to degenerative joint disease.  The RO denied the Veteran's claim for service connection for a cervical spine condition in July 2011, citing that there was no medical evidence showing degenerative joint disease of the cervical spine was related to service, or to a compensable degree within a year following discharge.  

In February 2013, the Veteran was afforded a VA examination, for the cervical spine.  On examination, he had flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right lateral rotation to 80 degrees, left lateral rotation to 80 degrees.  There was no objective evidence of painful motion.  Following repetitive use testing, the Veteran did not have additional limitation in range of motion of the cervical spine, or functional loss or functional impairment of the cervical spine.  There was no evidence of localized tenderness or pain to palpation, or guarding or muscle spasms.  The examiner concluded that the Veteran's degenerative joint disease of the neck, was less likely than not incurred in or caused by an in-service event, illness.  The rationale was the Veteran was never seen or treated for his neck, there was no evidence of an injury.  

At the July 2016 Board hearing, the Veteran reported hurting his neck during service.  

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjudication.   Barr, 21 Vet. App. at 303 (2007).   

Based on the foregoing, the Board finds that the September 2010 and February 2013 opinions need to be clarified.  As indicated above, the September 2010 examiner indicated the Veteran's spine is related to service, but there is no specific identification of whether it is the thoracic or cervical spine, and later in February 2013 the examiner indicated there is no nexus between the current cervical spine condition and service.  Thus, the Board finds that the Veteran must be afforded a VA examination reconciling between the two examinations, and clarifying whether any current cervical spine condition is etiologically related to service.
II. Left Knee 

As stated above, the claim for service connection for a left knee condition has been reopened.  Service treatment records reveal that the Veteran received treatment for a sore left knee during service.  VA treatment records indicate the Veteran has been seen and treated for a left knee condition.   

Accordingly, the Board is of the opinion that further medical guidance is required in order to determine the nature and etiology of any left knee conditions that the Veteran currently has.

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

III. Left Hip 

The Veteran's post-service treatment records, show a finding of mild degenerative joint disease of the left hip.  

According to VAMC records, September 2008 x-rays revealed narrowing of the hip joint spaces, at the superior lateral part, which is indicative of degenerative arthritic changes.  X-rays were again taken in November 2010 from the Houston VAMC, that revealed left hip degenerative spurring.  In a December 2010 VAMC record, the Veteran complained of left hip discomfort, with range of motion.  In April 2011, he complained of chronic left knee and chronic left hip pain.  In October 2011, the Veteran complained of left knee pain, and was assessed with having an antalgic gait pattern.  In a December 2011 entry, the Veteran complained of a tender left hip.   

At the July 2016 Board hearing, the Veteran stated that he believes his left hip condition is secondary to his left knee condition, and he reported having x-rays taken recently.  He reported experiencing discomfort at his left hip starting between 20 to 30 years ago. 

Thus, the Board finds that the Veteran has a current disability for purposes of establishing service connection.  The Veteran was not provided with a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination regarding the nature and etiology of a left knee condition.  The claims file should be made available for review.    

The examiner should provide an opinion for the following questions:

(a) Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any disorder of the left knee, including arthritis, is etiologically related to any symptomatology noted in service.  

(b) Was the nature and severity of the injuries during 
service of the type to increase the risk for arthritis   
several years later? 

A rationale is requested for any conclusions reached.

2.  Schedule the Veteran for an examination regarding the nature and etiology of a left hip condition.  The claims file should be made available for review.    

The examiner should provide an opinion for the following questions:

(a) Does the Veteran have a left hip condition?   If so, please identify with specificity the condition.   

(b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left hip condition was caused by the Veteran's left knee condition? 

(c) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left hip condition was aggravated (i.e., worsened beyond normal progression) by the Veteran's left knee condition?
  
A rationale is requested for all opinions given.

3.  Schedule the Veteran for an examination regarding the nature and etiology of a cervical spine disorder.  The claims file should be made available for review. 

Following a review of the claims file, the examiner should provide an opinion for the following questions:

(a) Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any disorder of the cervical spine, including for degenerative joint disease, is etiologically related to any symptomatology noted in service.  

(b) Was the nature and severity of the injuries during 
   service of the type to increase the risk for 
   degenerative joint disease several years later? 
 
A rationale is requested for all opinions reached.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


